  Case 19-13300      Doc 60     Filed 11/05/19 Entered 11/05/19 12:39:29          Desc Main
                                  Document     Page 1 of 3


                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR            )
____________________________________)

             NOTICE OF CREDITOR’S CHANGE OF MAILING ADDRESS

       Now comes counsel to the Debtor, Somerville Brewing Company, and hereby notifies this

Honorable Court and all parties that effective immediately, the following creditor’s address has

changed:

Original Address                                   Changed Address


Micahel Fox                                        Michael Fox
Cloverdale #16                                     Point Shares Cottage
60 South Road                                      #4 Point Shares Road
Devonshire, FL05 Bermuda                           Pembroke HM05 Bermuda

                                                   Respectfully submitted,
                                                   Somerville Brewing Company,
                                                   By its attorney,



Dated: November 5, 2019                            /s/ Nina M. Parker
                                                   Nina M. Parker (BBO #389990)
                                                   Marques C. Lipton (BBO #676087)
                                                   Parker & Lipton
                                                   Parker & Associates LLC
                                                   10 Converse Place, Suite 201
                                                   Winchester, MA 01890
                                                   (781)729-0005
                                                   nparker@parkerlipton.com
  Case 19-13300        Doc 60     Filed 11/05/19 Entered 11/05/19 12:39:29           Desc Main
                                    Document     Page 2 of 3


                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR            )
____________________________________)

                                  CERTIFICATE OF SERVICE

       I, Nina M. Parker, do hereby certify that I have given either electronic notice and/or

mailed, postage prepaid, copies of Notice of Creditor’s Change of Mailing Address to the

parties listed on the annexed service list.




Dated: November 5, 2019                              /s/ Nina M. Parker
                                                     Nina M. Parker (BBO #389990)
                                                     Marques C. Lipton (BBO #676087)
                                                     Parker & Lipton
                                                     Parker & Associates LLC
                                                     10 Converse Place, Suite 201
                                                     Winchester, MA 01890
                                                     (781)729-0005
                                                     nparker@parkerlipton.com
  Case 19-13300      Doc 60    Filed 11/05/19 Entered 11/05/19 12:39:29   Desc Main
                                 Document     Page 3 of 3




Electronic Mail Notice List

   •   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   •   James C. Fox jim_fox@riw.com, jcf@riw.com
   •   Honor S. Heath honor.heath@eversource.com, honor.heath@hotmail.com
   •   James M. Liston jml@bostonbusinesslaw.com
   •   Anthony M. Moccia amoccia@eckertseamans.com
   •   Rion Vaughan rmv@riw.com

Manual Notice List

Michael Fox
Point Shares Cottage
4 Point Shares Road
Pembroke HM05 Bermuda

Via Email

Somerville Brewing Company, c/o Jeff Leiter, President
